— Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about June 12, 2008, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the first and second degrees and menacing in the second degree, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s decision to credit the complainant’s testimony and not that of appellant. Concur — Tom, J.P., Saxe, Sweeny, Acosta and Freedman, JJ.